     Case 2:18-cr-00121-PSG Document 208 Filed 11/05/19 Page 1 of 3 Page ID #:1279



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4    Assistant United States Attorney
     Major Frauds Section
5    VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorneys
6    Public Corruption and Civil Rights Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-0647
          Facsimile: (213) 894-0141
9         E-mail:    katherine.rykken@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15              Plaintiff,                    GOVERNMENT’S NON-OPPOSITION TO
                                              DEFENDANT ARAO’S MOTION IN LIMINE
16                    v.                      TO LIMIT/EXCLUDE CERTAIN EXPERT
                                              TESTIMONY
17   CARLOS FERNANDEZ, and
     EDWARD ARAO,                             Hearing Date: November 12, 2019
18                                            Location:     Courtroom of the
                Defendants.                                 Hon. S. James Otero
19

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys KATHERINE A. RYKKEN
24   and VERONICA DRAGALIN, hereby files its non-opposition to defendant
25   EDWARD ARAO’s motion in limine to limit/exclude certain expert
26   testimony.
27   //
28   //
     Case 2:18-cr-00121-PSG Document 208 Filed 11/05/19 Page 2 of 3 Page ID #:1280



1          This Non-Opposition is based upon the attached memorandum of

2    points and authorities, the files and records in this case, and such

3    further evidence and argument as the Court may permit.

4     Dated: November 5, 2019              Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6
                                           BRANDON D. FOX
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                           /s/ Katherine A. Rykken
                                           KATHERINE A. RYKKEN
10                                         VERONICA DRAGALIN
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00121-PSG Document 208 Filed 11/05/19 Page 3 of 3 Page ID #:1281



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2          Defendant Edward Arao (“Arao”), a police officer charged with

3    illegally dealing in firearms, is proceeding to trial on November 12,

4    2019.   On October 24, 2019, Arao filed a Motion in Limine to

5    Limit/Exclude Certain Expert Testimony (the “Motion”).           (Dkt. 192.)

6    The Motion describes a call between government counsel and counsel

7    for Arao agreeing to limitations on some of the government’s proposed

8    expert testimony, in particular the expert testimony of Special Agent

9    David Hamilton and Blake Graham.

10         With respect to the testimony of Special Agent Hamilton, the

11   government agrees that his testimony about the nature and

12   characteristics of the firearms in the case will be directed to the

13   off-Roster nature of the firearms in this case and that they are more

14   difficult to acquire for the general public.          The government also

15   agrees that while Arao’s admission that he sold off-Roster firearms

16   to make money is true, Special Agent Hamilton’s expert testimony will

17   include testimony about the pricing of off-Roster firearms generally.

18   As such, the government anticipates that his testimony will not be

19   strictly confined to the conduct of co-defendant Fernandez.            With

20   respect to the significance of .38 Super firearms, the government

21   agrees that it does not intend to elicit testimony during Special

22   Agent Hamilton’s direct about the popularity of these guns in Mexican

23   culture or Mexican cartels.

24         Regarding the testimony of Blake Graham about California’s gun

25   laws, the government agrees that it does not plan to elicit opinion

26   testimony about whether the facts in this case constitute dealing in

27   firearms.    For the foregoing reasons, the government does not oppose

28   the Motion.
